              Case:19-03908-jtg     Doc #:378 Filed: 09/17/2020        Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                           Chapter 11
CHHATRALA GRAND RAPIDS, LLC 1,                             Case No. 19-03908-jtg
                                                           Hon. John T. Gregg
      Debtor.                                              (Jointly Administered)
__________________________________________)


                       LIQUIDATING TRUSTEE’S NOTICE OF
                  SATISFACTION OF EFFECTIVE DATE CONDITIONS

         Homer W. McClarty, Liquidating Trustee in the above captioned matter, through his

counsel, Steinberg Shapiro & Clark, states as follows:

         1.    Pursuant to Section 11 of the Order Confirming Plan entered by the Court on May

8, 2020 [docket no. 359], the reorganized Debtors were required to “file a certification with the

Court when the Effective Date conditions have either been satisfied or waived by the Debtor.”

         2.    Pursuant to Section 9.2 of the reorganized Fourth Amended Debtors’ Joint Plan of

Liquidation [docket no. 345] (hereafter the “Confirmed Plan”),

Conditions to the Effective Date. The following are conditions precedent to the occurrence of
the Effective Date, each of which must be satisfied or waived in writing by the Debtors.

        (a) The Confirmation Order shall have been entered in a form and substance satisfactory
to the Debtors and Buyer;
        (b) The Confirmation Order shall not have been stayed, vacated, reversed or modified;
        (c) The Closing Date for the Sale to Buyer shall have occurred; and
        (d) All material documents and agreements necessary to implement the Plan, including
the APA, shall have been effected or executed.




1
 The Debtors in these jointly administered proceedings are: Chhatrala Grand Rapids, LLC; and
Bhogal Enterprises, LLC, Case No. 19-03909.
             Case:19-03908-jtg       Doc #:378 Filed: 09/17/2020         Page 2 of 2




        3.     All the conditions precedent to the occurrence of the Effective Date were satisfied

when the closing of the sale of substantially all of the Debtors’ property occurred on July 9,

2020.

        4.     The undersigned failed to record the notice required under Section 11 of the Order

Confirming Plan when the sale was consummated on July 9, 2020, but seeks to file the present

Notice, effective to the July 9, 2020 date the Notice should have been filed.




                                                     STEINBERG SHAPIRO & CLARK

                                                      /s/ Mark H. Shapiro (P43134)
                                                     Attorneys for Liquidating Trustee
                                                     25925 Telegraph Road, Suite 203
                                                     Southfield, MI 48033
                                                     248-352-4700
Date: September 17, 2020                             shapiro@steinbergshapiro.com
